631



                      OFFICE          OF THE        ATTORNEY              GENERAL           OF       TEXAS
                                                        AUSTIN




Ion. O.0. 1. shepperd
Comptrollrr o? ?ublio Aooountr
hl8tin, tu8r
Deer sir:
                                       opinion Ho. O-7370
                                       R~I Ir the tan dollrs nmbormhlp foe mad. w
                                           the sorthwerten Donoe luroaletlon of
                                           11 Yrro taablo
                                                  1. A. Q. I.?
                      YOU     8Ubdt         iOr     the    OpitiOO
qlW8tlOll            of    th0      lloblllt~        Of    tba
Of El        t880,         90X88,
4 and 5 of Artlole
Of fOOt8 8mliO8blO
lotter lnd tho l
                      PO?     r     UOFO    oompnho
pl’o8Wltd             8rd
to quoto from
tho
                          . . . . ,’
                                   /A\                                    \\
                                                                                           n Of xl   ?880  br8
                                                                                           881Ollr 88 ?OllOWOI

                                                                                           - per oouple.
                                                                                           -p8P       8-8.
                                                                                           - p8F      8pOOt8tOl’.

                                              0. &wden,
                                         Prerldent Of the A88ooirtion,
                                         dh8Ug8
                                             p18U         in     th0i.F
                                                  Of OOllOQti~ 8dUi8-
                                      dbnCO8
                                promoted by thorn. I 8s hmqvlth
                         1roul8r, th8t vi11 lXp181U the M     plan of
                             rnd vhlch h88 been rent to v8ri0~8   per8OU8
            In the riaiai~~'of El P880.
                          ‘Judging         from    lnfonmtlon              I have      before          no, the
            SOUthVestOrn              bInC0        Al8OOi8tiOn             18   IhOt   8    St8t0,       religious,
            edW8tiOU81                or oh8rlt8ble Org8tiZ8tiOU.
ItOn.0e0. II.Shepprrd, peso 2


          Tour opinion, with n?o?ono~ to tho follwlng
     queltion, Vi11 bo 8~mO18tOd.
           "IO tho ton ($10.00) dollam mub8nhlp    ?m,
     nfor~ed to in the rttaohd    ol?oulrr, taxable undo?
     Artlolo     70470~19,   Y.   AL. 0.   b.?”




           ti8~?ionO 8niiHi8 OFOh88tn
           b8ttll'd8~,
                     tUly 13, lw   - 9 til 1
     LIDnlTrnAI&                           UmBxRs ORIZ
           mabwohi    #lO.Oo pe? oouplo
     08te 8dml8810n R.00 plus WX par OOUple eooh d8M8.
     TiOkd8 8lldtrbf0 M8OX'V,tiW8 8volloble 8t the cOl'tO8
     Dru& iOti87, July % through 88tUX'dOyJolt 13.
            %b     hd-8tMIW 8ttF8OtiOn 18 b.4 brought t0 th8
     smbon      of 6ho 8outhrortem D@nOe Cl&.     In rerponm to
     the -IQ l'8QUO8t8for the OOntlW8tlOn O? OW golIOJ Of
     mombor8hIp b7 iWiktiOn,      lOU~Q8r  8till lXpOOt 8 limit@
     8tkndOIWe     t0 thl8 d8lMO.~ -    mbonhlp    ?eO 18 ~10.00.
     The wmbw8hlp      00x4 lntltl.8 8 oeuple to rtt8n4 the
     Feuinily ?OU? 'BIU kad' d8IIOe8 Of tho 8             tlwx-
     08FI.8 8t 8 Oh8wO e? Only 41.00 WF p?@Q8, 0
     edml88loa to oeoh drnoo. I? otw mbonhlp 3            it?&-
     pleted, 88 we rntloiprto, it 18 om pl8n to preront one
      '~OnU8 011108,'rlth n0 8hm'g8 to mbOF8      other,th8n the
     mubenhlp      08rd. In thir mnzte~ we *ill he 8rrwIa(l
     five   drwer   to tharo rho oae In 8t thir tin.
          "It 18 088iblO 80 88r 81@i 8 ~UUbOr One B8BO B8ad
     boron  July P 3. In th&t 088e, fou vi11 bo notified
     IUIWdiltOlJ,8ad 88 8 member of thll D8nco Club, vi11 be
     Ontithd to cow to thi8 d8nC8 vhiah Would be the recocd
     of    our   rerie8.

          %ve hope you vi11          join your friend8     in   d8nClng   rnd
     fun           July 13,
            Seturd8y,                to the mu810 of     EARL HIBE    AND
     HIS XumgIC.
Ron. 0eo. 1. Shepp8?d, pogo 3


           'I? you vi11 rend lour oheak for #lo.00 to P. 0.
     Box 421, 11 ?880, your lembonhlp 08x4 vi11 k ulled to
     rou. Or br bringing thl8 lrtter of lnvltetlon rlth vou
     to the Cork8 Drug lowSoy, au17 8 through 8eturdrT
     July 13, your wmbenhlp    00x4 000 bo 188ud.    Tioketr
     ?W tho HiIl.8d8wo and toblo WlOX’V8tiOlU     Wr   bto   be
     lr mIg edr d r r lng
                      th8t meek .
                                     Cord1811 fOW8,
                             8Ov           DABgB ASSWIATIOH
                             Bra m        0. BwDn
                                              Plwloult.”
          "louthve8tel.akaoe  Arroolrtlon
           ?. 0. Box 481,X1 ?880, TO-8

                       I do8in to baa8 8 amber Of the
     SOUthvO8teM DOWO Olub, ond On01080 ~10.00 to oovor
     tho 0-t  of the mbamhlp     in.  ?1W80 i88kW lombonhlp
     8O?d lab 8811. t0 H lt




             mO 8010 qUO8tiOIi  ?OE OU? dotonIMtIon  lo vhethor
0  not the mombonhlp roe or ten dollrn per oouple, 08
8dvo?tlrod la the lettor quotti     obwo, OoartltutOO thtiprioe
O? ?OO pdd ?OC 8dml88lOn 88 lOntnpi8tbd in 8atiOllr 3, 4 8nd
5, APti       7d78-19, V.A.C.S. I? thir ten dollor,88mborehIp
f80 18 tb grIO0 01 8 pO?t thOPOO? for 8dml88lOn 8~ S#Od la
the rtrtuto,    thon ob+IowlT it 18 toubloJ but l? it 18 not
t0 k     ooamldend 88 8 plrt Of the PFiOO OF ?Oe pltd ?OV 8dmi8-
rion In oomputlng tho t8x Impored by the rt8tute,    than It I8
not teublo.
          A8 ?8p 88 we )M  8b1e t0 88OOl'tOinfrm 8 08FefU1
808Nh the precire quwtion pnrented by 7OU h88 not thus ier
been prrred upon hr 8n rppel18te oourt o? thI8 st8te, henoe
ve 8re relegetod to 8 oonrtruotion o? the rtrtute vithout the
8Id o? prior judlclel Interprettrtlon.
                                                                        642   .




           Tho tox 18 upon the roe, oheqe 0~ prt thenor
  id  ?O? Odmi88iOn, 8nd VO BU8t deterrln, ~li.tlUrOlrBOt tll0
r lo. nmbonhlp   fee p8r oouplo ootmtltuto8 8 prrt 0r the
PFiOO p8ld 08 8dHi88iOU. We think   undo? th8 plrn rdoptod
tu8 &JO8 8OMtltUte 80 b&+0&8& Perf Of th0 priO8 IMid
is 8tm88i0a. The OimU18, lndl88tO8 th8t      udor the plen
'8 1bit.d 8tt8nd81hOOmVi11 k lOhiOV.d. 'the ;IIlIl+&
OOlld ltltitl.88 OOUp18 to 8ttWid the EWNioi
b8tkd'd880.0." mru, ln order to rttod tb “d81280or
d8MO8, th0 wWbOP# 8~8liiIIg thUt8OiV~8 Of tLi8 pm Wt
h8tO 8 WdW8b;(g 08Fd, 8ld 8&188iOa 18 Of 80112108 00008-
88Fy inridont t0 8ttWhdla< th. d88888.
           fU th. 888e Of vait8d 8t8tv               Xoller (Di8triUt
&W?t, w88t.Pa Dirtriot OfV88hlo((tom &                1. @lb, im
OOMt?UtlythO tOdO?Ol8t8tmtO 888#8'tw8                 t8Xw=8&l881Oli
fW8,   88141
            'fh# t8XiO OU rt@i8mtglid       tOP8dd881Om'
       t0 8y p1800. hOtAnt paid fO? 8dUi8QiOn m-01 88lOUnt
       aOOO888l41~ pid bOOOU8~ FOQUi?@d fO? 8dd88iOn.
       fn 0the? Vord8 8n lUo UutB Ot& ewb 0d?OPldI8iLliOn
       but giV@#l+OlUIit8Nl~ bO?O?O OF 8fter 8dd88lO1% 18
       not touble.'
           Under   the   plra,     the   8MOUBt wr be pld       kr0m
ldei88ioa,   but it 18 rort8la4 not          prld   roltlatrrll~~
~#g;;;~z lo #8ld 88 8 ~eoo888~7 pert of the             right     te
         I
            Te8kd w thl8 l'Ul0,tw  --hip      ?Oe 18 h OUP
TiW    8180?i7 8hOWa t0 k 8 JWt Of the 8h8?8@ ?O? 8d8188ion
to ottoadow8   upon      the   drnou.

          YOU 8m theniOn M8p8OtfUii7 8dvi80d that in OUC
opInlon the $10. wmberrhlp fO8 18 In truth  8sd in f8Ot 8
pert 0r th8 rh8rge r0r 8dUi88ibB 8nd theniore truble.